DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 02/02/2021.
Information Disclosure Statement (IDS) filed on 12/16/2020.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al.  (U.S. 7,694,246).
	Regarding claims 1, 15, Miller et al. discloses an apparatus (Figure 9) comprising:
	a probe pad (Figure 9, 105); 
	a test interface terminal (Figure 9, 111); 
	a direct access (DA) hybrid circuit (Column 2, lines 15-25, FCM)configured to store a plurality of test patterns (Figure 13, 156), configured to provide a selected one or more of the plurality of test patterns responsive to test instructions received through the probe pad in a first operational mode, and further configured to provide a selected one of the plurality of test patterns responsive to test instructions received through the test interface terminal in a second operational mode (Column 9, lines 21-67, Column 10, lines 1-9).  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Or-bach et al. (Pub. U.S. 2007/0188188).
Regarding claim 8, Or-Bach et al. discloses a method comprising:
storing a plurality of test patterns in a look-up-table of a memory (Figure 2, 20, [0046]);
selecting one or more test patterns from the plurality of test patterns based on test
.

Allowable Subject Matter
Claims 2-7, 9-14,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  2-7, 9-14, 16-20  include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention such as claims 2-7, 9-14, 16-20 disclosed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827